DETAILED ACTION
Response to Amendment
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	This office action is responsive to the Applicant’s amendment filed on 8/18/2022. Claims 11, 13, 20, 22, and 29 have been amended. Claims 11-29 are pending and will be considered for examination.
3.	In light of applicant’s amendments to the title, the objection to the specification is withdrawn.
4. 	The claims are still presumed to invoke 35 U.S.C. 112 (f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(a):
 	(a) IN GENERAL--The specification shall contain a written description of the invention, and 	of the manner and process of making and using it, in such full, clear, concise, and exact terms 	as to enable any person skilled in the art to which it pertains, or with which it is most nearly 	connected, to make and use the same, and shall set forth the best mode contemplated by the 	inventor or joint inventor of carrying out the invention.

 	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
 	The specification shall contain a written description of the invention, and 	of the manner and process of making and using it, in such full, clear, concise, and exact terms 	as to enable any person skilled in the art to which it pertains, or with which it is most nearly 	connected, to make and use the same, and shall set forth the best mode contemplated by the 	inventor or joint inventor of carrying out the invention.

5. 	Claims 11-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	 Claim 1 recites the limitation “generating a setting object in the location of the control element, based on an end position of the positioning gesture”, however, Examiner is unable to find support for the limitation. See at least paragraphs at least [0028]-[0030], and [0035] at US application publication 2022/0147233. The setting object comprises a slider with a scale 13 and a control element 12. Nowhere in the claim does it describe that the setting object is generated in the location of the control element. The setting object, which comprises the control element 12, can be positioned based on the user gesture. 
 	If the Examiner has overlooked the portion of the original Specification that describes this feature/term of the present invention, then Applicant should point it out (by page number and line number) in the response to the Office Action.
	Independent Claims 20 and 29 recites similar limitations and are rejected under similar rational. 
 	Dependent Claims 12-19 and 21-18 fail to remedy the deficiencies of Claims 11 and 20 above, and therefore are rejected under the same ground of rejection.
 

Claim Rejections - 35 use § 112
             The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


      	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6. 	 Claims  11-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 11 recites “generating a setting object in the location of the control element, based on an end position of the positioning gesture”. Examiner is questioning whether the “setting object” is referring to the slider and the “control element” is the slider control same (see at least paragraphs [0028]-[0030], and [0035] at US application publication 2022/0147233). Then, Examiner is further questioning how the device can generate the control element (e.g., the slider control) prior generating the setting object (e.g., slider and/or scale). Please see the drawings 2C and 2F below.

    PNG
    media_image1.png
    645
    685
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    607
    664
    media_image2.png
    Greyscale

 	With the detection of user input on the selection object 11 (e.g., selecting or touching one of rectangular buttons/objects arranged along the lower edge of the display surface), the setting object (e.g., slider comprising the control element 12 and scale 13) can be displayed. The user may move the control the control element 12 (e.g., slider control) in the setting object (e.g., slider) to control setting values. With further user input, the user can move the setting object (e.g., slider) to a new position within the graphical user interface. 
Appropriate clarification and corrections are required. 


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 
is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

7. 	Claims 11-13, 19-22, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US 2014/0229897 A1) in view of Bi et al. (US 2011/0107216 A1).
 	As in independent Claim 11, Agrawal teaches a method for setting a value for a parameter in a vehicle control system, comprising: 
generating, via a control unit, a graphical user interface, wherein the graphical user interface comprises a selection object assigned to the parameter (figs. 2-5 at least pars. 31-33, the display device displays a graphical user interface that comprises selectable buttons (e.g., a Brightness button 204, a Contrast button 206, a Gamma button 208, and a Saturation button 210) assigned to the parameter); 
detecting, via a detection unit, a first user input comprising a positioning gesture relating to the selection object (figs. 2-5, at least pars. 31-34, the display device can detect a fir user input on one of the buttons; Further, the display device can detect proximity gestures (pars. 8, 10, and claim 1)); 
generating a control element on the basis of an input location of the first user input (figs. 2-5, at least pars. 31-34, in response to a first user input selecting the one button, a slider control 302, which is included in a slider control 300 (hereinafter the slider 300), can be appeared (or placed/positioned on the display 200); 
positioning, via the control unit, the control element on the graphical user interface on the basis of relative positions of the positioning gesture (figs. 2-5, at least pars. 31-34, the slider control 302 can be moved/positioned within the slider 300 based on a touch input/gesture (e.g., dragging the control 302 upward or downward)); 
generating a setting object in the location of the control element (figs. 2-5, at least pars. 31-34, the slider control 300 comprising the slider control 302 is being displayed);
detecting, via the detection unit, a second user input comprising a setting gesture relative to the setting object (figs. 2-5, at least pars. 31-34, the display device detects a second user input moving up or down a slider control 302 of the slider 300 (e.g., sliding or dragging operation) to alter values for the parameter; further see fig. 9, pars. 36-39); and
setting, via the control unit, the value for the parameter of the setting object on the basis of the setting gesture (figs. 2-5, at least pars. 31-34, the values for the parameter of the slider can be adjusted based on the second user input; further see fig. 9, pars. 36-39).  
Agrawal does not appear to explicitly teaches that the generated setting object in the location of the control element is based on an end position of the positioning gesture.
However, in the same filed of the invention, Bi teaches that the generated setting object in the location of the control element is based on an end position of the positioning gesture (pars. 37, 41, a virtual object on a display can be moved to a new location with user input (or gesture)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the detecting of the user inputs to bring the slider control for adjusting values taught by Agrawal with the moving of the virtual object to the new position with the user input taught by Bi to move the virtual object to the new position with the user input when the user adjusts values for the parameter with the user inputs on the virtual object (e.g., slider control). The motivation or suggestion would be to move a virtual object with user input for user’s convenience.

  	As in Claim 12, Agrawal-Bi teaches all the limitations of Claim 11. Agrawal-Bi further teaches that the second user input is detected by the detection unit after the first user input (Agrawal, at least pars. 31-34, the second user input (e.g., sliding or dragging operation) is detected after the first user input (e.g., selecting the button)).  

 	As in Claim 13, Agrawal-Bi teaches all the limitations of Claim 11. Agrawal-Bi further teaches combining, via the control unit, the first and second user inputs from a movement, where (i) the start of the second user input is detected after the movement is interrupted, or (ii) the first and second user inputs form a movement is detected after a change in the direction of movement is detected (Agrawal, fig. 9, pars. 37-38, if for some reason, the button is disengaged (step 910), the display is restored (step 912) to its state prior to the button engagement).

 	As in Claim 19, Agrawal-Bi teaches all the limitations of Claim 11. Agrawal-Bi further teaches detecting an end of the first and second user input, and facing the setting object in response thereto (Agrawal, fig. 9, pars. 37-38, after releasing the slide control (step 912), the display is restored (step 912) to its state prior to the button engagement and the process ended (step 920)).  

 	Claim 20 is substantially similar to Claim 11 and rejected under the same rationale.

 	Claim 21 is substantially similar to Claim 12 and rejected under the same rationale.

 	Claim 22 is substantially similar to Claim 13 and rejected under the same rationale.

 	Claim 28 is substantially similar to Claim 19 and rejected under the same rationale.

 	As in Claim 29, Agrawal teaches a method for setting a value for a parameter in a vehicle control system(figs. 2-5, at least pars. 21,31-34, methods and systems for adjusting a parameter on a display device (e.g., a display 200) of a vehicle), comprising: 
 generating, via a control unit, a graphical user interface, wherein the graphical user interface comprises a selection object assigned to the parameter (figs. 2-5 at least pars. 31-33, the display device displays a graphical user interface that comprises selectable buttons (e.g., a Brightness button 204, a Contrast button 206, a Gamma button 208, and a Saturation button 210) assigned to the parameter); 
detecting, via a detection unit, a first user input comprising a positioning gesture relating to the selection object (figs. 2-5, at least pars. 31-34, in response to a first user input selecting one of the buttons, a slider control 300 (hereinafter slider 300) can be appeared on the display 200. Further, the display device can detect proximity gestures (pars. 8, 10, and claim 1));
generating a control element on the basis of an input location of the first user input (figs. 2-5, at least pars. 31-34, the slider control 300 comprising the slider control 302 is being displayed);
positioning, via the control unit, the control element on the graphical user interface on the basis of relative positions of the positioning gesture (figs. 2-5, at least pars. 31-34, the slider control 302 can be moved/positioned within the slider 300 based on a touch input/gesture (e.g., dragging the control 302 upward or downward)); 
generating a setting object in the location of the control element (figs. 2-5, at least pars. 31-34, the slider control 300 comprising the slider control 302 is being displayed);
detecting, via the detection unit, a second user input comprising a setting gesture (figs. 2-5, at least pars. 31-34, the display device detects a second user input moving up or down a slider control 302 of the slider 300 (e.g., sliding or dragging operation) to alter values for the parameter; further see fig. 9, pars. 36-39); 
combining, via the control unit, the first and second user inputs from a movement, where (i) the start of the second user input is detected after the movement is interrupted, or (ii) the first and second user inputs form a movement is detected after a change in the direction of movement is detected (fig. 9, pars. 37-38, if for some reason, the button is disengaged (step 910), the display is restored (step 912) to its state prior to the button engagement); and 
setting, via the control unit, the value for the parameter of the setting object on the basis of the setting gesture (figs. 2-5, at least pars. 31-34, the values for the parameter of the slider can be adjusted based on the second user input; further see fig. 9, pars. 36-39).  
Agrawal does not appear to explicitly teaches that the generated setting object in the location of the control element is based on an end position of the positioning gesture.
However, in the same filed of the invention, Bi teaches that the generated setting object in the location of the control element is based on an end position of the positioning gesture (pars. 37, 41, a virtual object on a display can be moved to a new location with user input (or gesture)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the detecting of the user inputs to bring the slider control for adjusting values taught by Agrawal with the moving of the virtual object to the new position with the user input taught by Bi to move the virtual object to the new position with the user input when the user adjusts values for the parameter with the user inputs on the virtual object (e.g., slider control). The motivation or suggestion would be to move a virtual object with user input for user’s convenience.


8. 	Claims 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US 2014/0229897 A1) in view of Bi et al. (US 2011/0107216 A1) in view of Ishigaki et al. (US 2008/0141181 A1) and further in view of Soenke et al. (WO2014026854A1, published on February 20, 2014).
 	As in Claim 14, Agrawal-Bi teaches all the limitations of Claim 11. Agrawal-Bi does not teach detecting the positioning gesture comprises detecting a wiping gesture trajectory, and wherein detecting the setting gesture comprises detecting the setting gesture along the wiping gesture trajectory.  
 	However, in the same filed of the invention, Ishigaki teaches that detecting the positioning gesture comprises detecting a wiping gesture trajectory (see at least figs. 8-9, pars. 92-95, with a hand gesture moving from one location to another location to select a desired button (e.g., a high-level menu) for displaying a lower-level menu).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the detecting of the user inputs to bring the slider control for adjusting values taught by Agrawal with the moving of the virtual object to the new position with the user input taught by Bi with the displaying of the lower-level menu with the hand gesture selecting the high-level menu taught by Ishigaki to display the user interface elements (e.g., the lower-level menu) with the hand gesture selecting the user interface elements (e.g., high-level menu) when the user adjusts values for the parameter with the user inputs on the slider control. The motivation or suggestion would be to provide a way to display additional user interface elements with the hand gesture for user’s convenience.
Agrawal-Bi and Ishigaki do not teach that detecting the setting gesture comprises detecting the setting gesture along the wiping gesture trajectory.
 	However, in the same filed of the invention, Soenke teaches that detecting the setting gesture comprises detecting the setting gesture along the wiping gesture trajectory (figs. 4-8, pars. 40, 42-44, graphical representations of switching symbols 16-1 and 16-2 for an air-conditioning device (e.g. ventilation) that can be enlarged during detecting of the user input).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the detecting of the user inputs to bring the slider control for adjusting values taught by Agrawal with the moving of the virtual object to the new position with the user input taught by Bi with the displaying of the lower-level menu with the hand gesture selecting the high-level menu taught by Ishigaki with the displaying of the graphical representation of the switching symbol upward with the user input taught by Soenke to display the graphical representation of the switching symbol upward with the user input when the user adjusts values for the parameter with the user inputs on the slider control. The motivation or suggestion would be to display an adjusting controller upward with the user input for user’s convenience.
 	Claim 23 is substantially similar to Claim 14 and rejected under the same rationale.


9. 	Claims 15-16 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US 2014/0229897 A1) in view of Bi et al. (US 2011/0107216 A1) and further in view of Picard, Jean-Charles (US 2014/0026093 A1).
As in Claim 15, Agrawal-Bi teaches all the limitations of Claim 11. Agrawal-Bi does not teach that the setting object comprises a slider with a scale and a control element, wherein detecting the setting gesture comprises detecting sliding of the control element along the scale.  
However, in the same filed of the invention, Picard teaches that the setting object comprises a slider with a scale and a control element, wherein detecting the setting gesture comprises detecting sliding of the control element along the scale (figs. 3-4, at least pars. 28-29, a slider edit tool 300 displays ranges/scales that allows a user to control values with a user input).  
  	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the detecting of the user inputs to bring the slider control for adjusting values taught by Agrawal with the moving of the virtual object to the new position with the user input taught by Bi with the adjusting of the values with the user input sliding of the slider control along the scale taught by Picard to adjust the values with the user input sliding of the slider control along the scale when the user adjusts values for the parameter with the user inputs after displaying the slider control. The motivation or suggestion would be to provide a slider control with scales so that a user can easily view adjusting points through the scales.

As in Claim 16, Agrawal-Bi teaches all the limitations of Claim 11. Agrawal-Bi does not teach that the value of the parameter that is set is displayed alphanumerically during the detecting of the setting gesture.  
However, in the same filed of the invention, Picard teaches that the value of the parameter that is set is displayed alphanumerically during the detecting of the setting gesture (at least figs. 3-4 and pars. 28-29, the slider edit tool 300 displays values of the parameter alphanumerically during adjusting it with the user input).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the detecting of the user inputs to bring the slider control for adjusting values taught by Agrawal with the moving of the virtual object to the new position with the user input taught by Bi with the displaying of the values of the parameter alphanumerically during the adjusting it with the user input taught by Picard to display the values of the parameter alphanumerically during the adjusting it with the user input when the user adjusts values for the parameter with the user inputs after displaying the slider control. The motivation or suggestion would be to display values of the parameter alphanumerically during the adjusting it on a slider control so that a user can easily view information of the values to select a desired value.

 	Claim 24 is substantially similar to Claim 15 and rejected under the same rationale.

 	Claim 25 is substantially similar to Claim 16 and rejected under the same rationale.


10. 	Claims 17-18 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US 2014/0229897 A1) in view of Bi et al. (US 2011/0107216 A1) and further in view of Soenke et al. (WO2014026854A1, published on February 20, 2014).
 	As in Claim 17, Agrawal-Bi teaches all the limitations of Claim 11. Agrawal-Bi does not teach that the setting object is enlarged during the positioning of the setting object.  
 	However, in the same filed of the invention, Soenke teaches that the setting object is enlarged during the positioning of the setting object (figs. 4-8, pars. 40, 42-44, graphical representations of switching symbols 16-1 and 16-2 for an air-conditioning device (e.g. ventilation) that can be enlarged during detecting of the user input).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the detecting of the user inputs to bring the slider control for adjusting values taught by Agrawal with the moving of the virtual object to the new position with the user input taught by Bi with the changing of the adjusting controller (e.g., arrow representation in this example) in size during the detection of the user input taught by Soenke to change the adjusting controller (e.g., arrow representation in this example) in size during the detection of the user input when the user adjusts values for the parameter with the user inputs after displaying the slider control. The motivation or suggestion would be to change an adjusting controller in size according to the user inputs when the user adjusts values for the parameter with the user inputs that allows the user to graphically visualize the values the user entered.

As in Claim 18, Agrawal-Bi teaches all the limitations of Claim 11. Agrawal-Bi does not teach that the setting object is slid upward on the user interface during the detection of the positioning gesture.  
However, in the same filed of the invention, Soenke teaches that the setting object is slid upward on the user interface during the detection of the positioning gesture (figs. 4-8, pars. 40, 42-44, for example, a graphical representation of switching symbol 16-1 is being sided upward on a display surface 2 during a user input).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the detecting of the user inputs to bring the slider control for adjusting values taught by Agrawal with the moving of the virtual object to the new position with the user input taught by Bi with the displaying of the graphical representation of the switching symbol upward with the user input taught by Soenke to display the graphical representation of the switching symbol upward with the user input when the user adjusts values for the parameter with the user inputs on the slider control. The motivation or suggestion would be to display an adjusting controller upward with the user input for user’s convenience.

 	Claim 26 is substantially similar to Claim 17 and rejected under the same rationale.

 	Claim 27 is substantially similar to Claim 18 and rejected under the same rationale.



Response to Arguments
11.	Applicant's arguments with respect to the claims 11-29 have been fully considered, but are moot in view of the new ground(s) of rejection.
 	Regarding claims 11, 20, and 29, Applicant appears to argues that Agrawal fails to teach the limitations “ generating a control element on the basis of an input location of the first user input; positioning, via the control unit, the control element on the graphical user interface on the basis of relative positions of the positioning gesture;  generating a setting object in the location of the control element, based on an end position of the positioning gesture;  detecting, via the detection unit, a second user input comprising a setting gesture relative to the setting object” as recited in claims. The Examiner respectively disagrees. Agrawal teaches that with the first user input selecting the one button, a slider control 302, which is included in a slider control 300 (hereinafter the slider 300), can be appeared. To alter values for the parameter, the user may move the  slider control 302 within the slider 300 (e.g., dragging the control 302 upward or downward) (see at least pars. 31-34). 
 	Agrawal does not appear to explicitly teaches that the generated setting object in the location of the control element is based on an end position of the positioning gesture. However, the newly cited reference, Bi, teaches that the object on the display can be moved to the new location with user input (or gesture). Thus, the combination of Agrawal and Bi teaches all of the limitations as recited in claim 11 (similarly claims 20 and 29).


Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
 Primary Examiner, Art Unit 2144